UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51030 TearLab Corporation (Exact name of registrant as specified in its charter) Delaware 59 343 4771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7360 Carroll Road, Suite 200, San Diego, CA 92121 (Address of principal executive offices) (858) 455-6006 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act:YesoNoý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 14,765,794 as of November 10, 2010 1 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 35 Item 4. (“Removed and Reserved”) 35 Item 5. Other Information 35 Item 6. Exhibits 36 2 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terms such as "may," "will," "should," "could," "would," “hope,” "expects," "plans," "intends," "anticipates," "believes," "estimates," "projects," "predicts," “pursue,” "potential" and similar expressions intended to identify forward-looking statements.These forward-looking statements include, without limitation, statements relating to future events, future results, and future economic conditions in general and statements about: ● Our future strategy, structure, and business prospects; ● The planned commercialization of our current product; ● The size and growth of the potential markets for our product and technology; ● The adequacy of current, and the development of new distributor, reseller, and supplier relationships, and our efforts to expand relationships with distributors and resellers in North American, European, Asian and Latin American countries; ● Our anticipated expansion of United Stated and international sales and operations; ● Our ability to obtain and protect our intellectual property and proprietary rights; ● Our efforts to obtain certain FDA approvals; ● The results of our clinical trials; ● Our anticipated sales to additional customers in the United States if a CLIA waiver categorization is obtained; ● The adequacy of our funding ; ● Use of cash, cash needs and ability to raise capital; and ● Our ability to obtain reimbursement for patient testing withthe TearLab™ System. These statements involve known and unknown risks, uncertainties and other factors, including the risks described in PartII, Item1A.of this Quarterly Report on Form10-Q, which may cause our actual results, performance or achievements to be materially different from any future results, performances, time frames or achievements expressed or implied by the forward-looking statements.Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements.Information regarding market and industry statistics contained in this Quarterly Report on Form10-Q is included based on information available to us that we believe is accurate.It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis.We have not reviewed or included data from all sources and cannot assure you of the accuracy of the market and industry data we have included. Unless the context indicates or requires otherwise, in this Quarterly Report on Form 10-Q, references to the “Company” shall mean TearLab Corporation or TearLab Corp and its subsidiaries. References to “$” or “dollars” shall mean U.S. dollars unless otherwise indicated. 3 Table of Contents TearLab Corp. PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 4 Table of Contents TearLab Corp. CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars) ( $ 000’s) September 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses Other current assets 40 55 Total current assets Fixed assets, net Patents and trademarks, net Other non-current assets 8 Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Due to stockholders 31 38 Deferred revenue Obligations under warrants 3 Notes payable and accrued interest Total current liabilities Stockholders’ equity Capital stock Preferred Stock, par value $0.001, authorized 10,000,000, zero issued and outstanding at both September 30, 2010 and December 31, 2009 — — Common stock, par value $0.001 per share, authorized 40,000,000, issued and outstanding: September 30, 2010 – 14,765,794; December 31, 2009 – 9,866,685 15 10 Additional paid-in capital Accumulated deficit (377,819 ) (372,043 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to interim consolidated financial statements 5 Table of Contents TearLab Corp. CONSOLIDATED STATEMENTS OF OPERATIONS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s) Three months ended September 30, Revenue TearLab $ $ Cost of goods sold TearLab(excluding amortization of intangible assets) Gross profit Operating expenses General and administrative Clinical, regulatory and research & development Sales and marketing Amortization of intangible assets Total operating expenses Loss from operations (1,726 ) (1,092 ) Other income (expense) Interest income 6 — Changes in fair value of warrant obligations (264 ) 13 Interest expense (52 ) ) Amortization of deferred financing charges, warrants & beneficial conversion values (121 ) ) Other income (loss) 1 ) Total other income (expense) (430 ) ) Loss from continuing operations before income taxes (2,156 ) (1,273 ) Income tax recovery — Net loss $ ) $
